Citation Nr: 1642452	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-09 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right eye disorder, other than the service-connected diabetic retinopathy.  

2.  Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from October 1971 to October 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The case was remanded to the Agency of Original Jurisdiction (AOJ) in November 2013 for additional development of the record.  

In an April 2014 rating decision, the AOJ granted service connection for diabetic retinopathy as secondary to the service-connected diabetes mellitus.  In so doing, the AOJ presumably considered this grant of benefits as a full grant of benefits on appeal with respect to the issue of service connection for a right eye disorder because no Supplemental Statement of the Case (SSOC) was issued with respect to the other diagnosed eye conditions.  As noted in greater detail below, however, the Veteran has other diagnosed conditions of the eyes, and the previously requested development pursuant to the November 2013 remand is not yet complete.  As such, the issue has been recharacterized as shown on the cover page of this remand, and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed eye disorders.  See e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the AOJ has not substantially complied with the Board's November 2013 remand orders.  

With regard to the claim of service connection for a right eye disorder, the November 2013 remand directed the AOJ to schedule the Veteran for a VA eye examination to determine the nature and etiology of all current right eye disorders, including whether any diagnosed eye disorder was, as likely as not, related to service and if not, whether any diagnosed eye disorder was caused or aggravated by the service-connected diabetes mellitus and/or the service-connected hypertension including medications taken for these disorders.  

The Veteran was afforded a VA examination of the eyes in December 2013.  Findings from this examination indicate that the Veteran has current diagnoses of bilateral mild non-proliferative diabetic retinopathy, bilateral mild cataracts, bilateral Pingueculae, and right eye retinoschisis.  

The examiner opined that the Veteran's diabetic retinopathy was caused by the service-connected diabetes.  The examiner also opined that the Veteran's other eye disabilities were not caused by or aggravated by the Veteran's diabetes.  While the examiner provided opinions regarding any relationship between the Veteran's diabetes mellitus and his current eye conditions, the examiner did not provide an opinion as to the likelihood that the Veteran's other eye disorders (cataracts, Pingueculae or right eye retinoschisis) were incurred in or otherwise related to any injury or disease in service; yet, this was specifically requested in the Board's November 2013 remand directives.  

Service connection was subsequently granted for diabetic retinopathy, as secondary to the service-connected diabetes, in an April 2014 rating decision; and, it appears that the AOJ considered that grant a full grant of benefits on appeal with respect to the claim of service connection for a right eye disorder.  However, the Board finds that the VA examiner's opinion is not complete because there is no opinion as to likely etiology (or time of onset) of the Veteran's eye disorders other than the diabetic retinopathy, and the November 2013 remand specifically requested such opinions for all diagnosed eye disorders.  Accordingly, another opinion is necessary to decide the claim.  

Similarly, the Veteran was afforded a VA sleep apnea examination in December 2013, but the examination is incomplete.  The November 2013 remand directs the AOJ to obtain an opinion as to whether the Veteran's sleep apnea is, as likely as not, related to his period of service; and, if not, the examiner was then asked to render an opinion as to whether the Veteran's sleep apnea is caused or aggravated by his service-connected disabilities, to include diabetes mellitus and/or hypertension, include by way of any medications taken in conjunction with treatment for those service-connected disorders.  

The only opinion provided by the November 2013 examiner was that the Veteran's sleep apnea is not caused by any condition during his active duty because the record is silent regarding sleep apnea until he was diagnosed in 2008.  

In essence, the examiner opined that the Veteran's sleep apnea was not incurred in service because it was diagnosed long after discharge from service; however, the examiner did not opine as to the likelihood that the sleep apnea is caused by (or made permanently worse by) the Veteran's service-connected diabetes, hypertension and/or medications taken for those disorders; yet, the November 2013 remand specifically requested such an opinion.  Accordingly, the December 2013 opinion as to the likely etiology of the sleep apnea is not complete and another opinion is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:


1.  Obtain a medical addendum opinion from a qualified eye examiner (or schedule the Veteran for a VA eye examination if necessary) to determine the nature and likely etiology of all current right eye disorders (other than the diabetic retinopathy), including, but not limited to cataracts, Pingueculae, and right eye retinoschisis.  The entire record should be made available to the examiner.  

a.  The examiner should identify all current eye disorders.  The examiner should then state whether any of the current eye disorders (other than the diabetic retinopathy) are at least as likely as not (a 50 percent probability or greater) related to the Veteran's period of service, to include whether the disorder had its onset during service or is otherwise related to any disease or injury in service.  

b.  If any current eye disorders are unrelated to service, then, the examiner is requested to opine as to whether it is at least as likely as not (a 50 percent probability, or greater) that any current eye disorder is caused or aggravated by (chronically worsened) by the Veteran's service-connected disabilities to include diabetes mellitus, hypertension and/or kidney disease; or, from the medications taken in conjunction with treatment for these service-connected disorders.  Complete detailed rationale is requested for each opinion that is rendered.  

2.  Obtain a medical addendum opinion from a qualified examiner (or schedule the Veteran for a VA sleep apnea examination if necessary) to determine the nature and etiology of any current obstructive sleep apnea.  The entire record should be made available to the examiner.  

a.  The examiner is asked to opine as to whether the Veteran's sleep apnea, as likely as not, (a 50 percent probability or greater) had its onset in service or is otherwise related to any injury or disease in service.  

b.  If the examiner opines that the Veteran's sleep apnea is not related to his period of service, then the examiner is asked to opine as to whether the sleep apnea is, as likely as not, (a 50 percent probability or greater) is caused or aggravated by (chronically worsened) by his service-connected disabilities, including diabetes mellitus, hypertension and kidney disease, including whether the sleep apnea is caused or made permanently worse by the medications taken for these service-connected disabilities.  Complete detailed rationale is requested for each opinion that is rendered.  

3.  Following the requested development, ensure that the examination reports adequately address the Board's remand directives before readjudication.  

4.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






